MEMORANDUM **
California state prisoner Juan Daniel Zarco appeals pro se from the district court’s orders dismissing his 42 U.S.C. § 1983 action alleging defendants violated his constitutional rights by subjecting him to excessive force, denying him medical care, interfering with his access to courts, and denying him due process in disciplinary proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Rivera v. United States, 924 F.2d 948, 950 (9th Cir.1991) (dismissal for failure to state a claim), Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000) (dismissals under the screening provisions of the Prison Litigation Reform Act); Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc) (summary judgment).
We affirm for the reasons stated by the district court.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.